     Case 2:20-cv-00056-JTN-MV ECF No. 5 filed 06/08/20 PageID.17 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

TERRY CRATER,

                       Petitioner,                       Case No. 2:20-cv-56

v.                                                       Honorable Janet T. Neff

MIKE BROWN,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
      Case 2:20-cv-00056-JTN-MV ECF No. 5 filed 06/08/20 PageID.18 Page 2 of 7




                                             Discussion

I.       Factual allegations

                Petitioner Terry Crater is incarcerated with the Michigan Department of

Corrections (MDOC) at the Kinross Correctional Facility (KCF) in Kincheloe, Chippewa County,

Michigan. According to the MDOC Offender Tracking Information System (OTIS), Petitioner is

serving a sentence of 30 to 60 years’ imprisonment for first-degree criminal sexual conduct. See

MDOC,       Offender     Tracking   and   Information     System   (OTIS)   –   Offender   Profile,

http://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=187673.

                On May 5, 2020, Petitioner filed his habeas corpus petition seeking early release

from prison because his continued detention places him at risk of contracting the COVID-19 virus.

Petitioner is 58 years old. Id. Petitioner asserts that he has chronic health conditions including

high cholesterol, migraines, and respiratory problems. He contends, therefore, that his continued

confinement places him at a high risk of serious illness or death. He further asserts that he has

served nearly 19 years of his sentence and has an exemplary prison record. In light of the risks of

infection with the COVID-19 virus in the prison environment, Petitioner contends his continued

detention violates his due process rights.

II.      Cognizability

                Petitioner’s request for relief is not a typical habeas petition. The Supreme Court

has made clear that constitutional challenges to the fact or duration of confinement are the proper

subject of a habeas corpus petition rather than a complaint under 42 U.S.C. § 1983. Preiser v.

Rodriguez, 411 U.S. 475, 499 (1973). Constitutional challenges to the conditions of confinement,

on the other hand, are proper subjects for relief under 42 U.S.C. § 1983. Id. The Preiser Court,

                                                 2
   Case 2:20-cv-00056-JTN-MV ECF No. 5 filed 06/08/20 PageID.19 Page 3 of 7




however, did not foreclose the possibility that habeas relief might be available even for conditions

of confinement claims:

       This is not to say that habeas corpus may not also be available to challenge such
       prison conditions. See Johnson v. Avery, 393 U.S. 483, (1969); Wilwording v.
       Swenson, supra, at 251 of 404 U.S. . . . When a prisoner is put under additional and
       unconstitutional restraints during his lawful custody, it is arguable that habeas
       corpus will lie to remove the restraints making the custody illegal. See Note,
       Developments in the Law—Habeas Corpus, 83 Harv. L. Rev. 1038, 1084 (1970).[]

Preiser, 411 U.S. at 499 (footnote omitted).

               But, the Court has also never upheld a “conditions of confinement” habeas claim.

Indeed, in Muhammad v. Close, 540 U.S. 749 (2004), the Court acknowledged that it had “never

followed the speculation in Preiser . . . that such a prisoner subject to ‘additional and

unconstitutional restraints’ might have a habeas claim independent of § 1983 . . . .” Id. at 751 n.1.

               The Sixth Circuit has concluded that claims regarding conditions of confinement

are properly brought under § 1983 and are not cognizable on habeas review. See Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004) (“‘Petitioner in this case appears to be asserting the

violation of a right secured by the federal Constitution or laws by state prison officials. Such a

claim is properly brought pursuant to 42 U.S.C. § 1983.’”); In re Owens, 525 F. App’x 287, 290

(6th Cir. 2013) (“The criteria to which Owens refers involves the conditions of his

confinement . . . This is not the proper execution of sentence claim that may be pursued in a § 2254

petition.”); Hodges v. Bell, 170 F. App’x 389, 392-93 (6th Cir. 2006) (“Hodges’s complaints about

the conditions of his confinement . . . are a proper subject for a § 1983 action, but fall outside of

the cognizable core of habeas corpus relief.”); Young v. Martin, 83 F. App’x 107, 109 (6th Cir.

2003) (“It is clear under current law that a prisoner complaining about the conditions of his

confinement should bring suit under 42 U.S.C. § 1983.”). Petitioner’s claims regarding the
                                           3
   Case 2:20-cv-00056-JTN-MV ECF No. 5 filed 06/08/20 PageID.20 Page 4 of 7




constitutionality of his custody in the jail because of his particular susceptibility to respiratory

disease are principally claims regarding the conditions of his confinement. Such claims should be

raised by a complaint for violation of 42 U.S.C. § 1983.

               But, the relief Petitioner seeks—release from custody—is available only upon

habeas corpus review. A challenge to the fact or duration of confinement should be brought as a

petition for habeas corpus and is not the proper subject of a civil rights action brought pursuant to

§ 1983. See Preiser, 411 U.S. at 484 (the essence of habeas corpus is an attack by a person in

custody upon the legality of that custody and the traditional function of the writ is to secure release

from illegal custody). Undoubtedly, for that reason, Petitioner has sought relief under 28 U.S.C.

§ 2254. The Court will address Petitioner’s claim as he has raised it, as a claim for habeas relief.

The Sixth Circuit has suggested it would be wrong to do otherwise. Martin, 391 F.3d at 714.

III.   Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

                                                  4
   Case 2:20-cv-00056-JTN-MV ECF No. 5 filed 06/08/20 PageID.21 Page 5 of 7




when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

                Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner fails to allege any facts showing that he has raised this claim in the

state courts.

                An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c). As

noted above, Petitioner does not appear to have raised this issue in the state courts by filing a

motion for relief from judgment or a state habeas corpus petition. To properly exhaust his claim,

Petitioner must file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq, or a state

habeas corpus petition under Mich. Ct. R. 3.303 et seq. Both a motion for relief from judgment

and a habeas corpus petition are properly filed in the Montcalm County Circuit Court. If his motion

or petition is denied by the circuit court, Petitioner must pursue available appeals of that decision.

Under Michigan law, one motion for relief from judgment may be filed after August 1, 1995.

Mich. Ct. R. 6.502(G)(1). It does not appear as if Petitioner has ever filed his allotted motion.

Therefore, the Court concludes that he has at least one available state remedy. If Petitioner’s

motion is denied by the circuit court, Petitioner must appeal that decision to the Michigan Court

of Appeals and the Michigan Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at

483 (“‘[P]etitioner cannot be deemed to have exhausted his state court remedies as required by 28

U.S.C. § 2254(b) and (c) as to any issue, unless he has presented that issue both to the Michigan

Court of Appeals and to the Michigan Supreme Court.’”) (citation omitted). Relief under § 2254

is not available until after Petitioner has pursued his state court remedies.

                                                  5
      Case 2:20-cv-00056-JTN-MV ECF No. 5 filed 06/08/20 PageID.22 Page 6 of 7



IV.      Certificate of appealability

                Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

                The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id.

                The Court concludes that Petitioner’s application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                The Court finds that reasonable jurists could not find it debatable whether

Petitioner’s application should be dismissed for lack of exhaustion. Therefore, a certificate of

appealability will be denied.      Moreover, although I conclude that Petitioner has failed to

demonstrate that he is entitled to relief under § 2254 and has failed to make a substantial showing

of a denial of a constitutional right, I would not conclude that any issue Petitioner might raise on

appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).
   Case 2:20-cv-00056-JTN-MV ECF No. 5 filed 06/08/20 PageID.23 Page 7 of 7



                                            Conclusion

               The Court will enter a judgment dismissing the petition for lack of exhaustion and

an order denying a certificate of appealability.



Dated:   June 8, 2020                                  /s/ Janet T. Neff
                                                        Janet T. Neff
                                                        United States District Judge




                                                   7
